Citation Nr: 0027882	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  97-34 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N.W.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Medical & 
Regional Office Center (M&ROC) in Fargo, North Dakota.  In 
December 1998 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's PTSD is manifested primarily by sleep 
disturbance, nightmares, irritability and social isolation 
that cause occupational and social impairment with reduced 
reliability and productivity with difficulty in establishing 
or maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Therefore, the Board finds that 
the veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) and is also satisfied that all relevant 
facts have been properly developed with respect to these 
issues and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
statute.

Factual Background

The RO granted service connection for PTSD in an October 1996 
rating decision.  In October 1997, the veteran indicated that 
his PTSD had increased in severity.  An April 1998 rating 
decision increased his disability rating to 50 percent.  The 
veteran and his representative continue his appeal in the 
matter, contending that the evidence is at least in equipoise 
regarding the severity of his disability.

The veteran complained of intrusive thoughts, nightmares and 
social isolation at the time of his April 1997 VA psychiatric 
examination.  He also complained of awaking in a sweat, 
screaming or hitting during his sleep.  He was divorced, and 
had two adult children with whom he was in frequent contact.  
The veteran denied having any close friends although he 
stated he was well known in his area and was generally well 
liked.  He was diagnosed with moderate PTSD.  The examiner 
assessed a Global Assessment of Functioning (GAF) score of 
55-65 and noted that the veteran's personal distress was 
primary while his occupational and social distress was 
somewhat less severe.

In September 1997, the veteran was hospitalized in the VA 
PTSD program.  He complained of recurrent, intrusive and 
distressing memories of Vietnam, recurrent flashbacks and 
nightmares.  He avoided thoughts, feelings and conversations, 
as well as places, people and activities associated with 
Vietnam.  He had difficulty falling and staying asleep.  He 
also had difficulty concentrating and was hypervigilant with 
an exaggerated startle response.  He denied any suicidal 
ideation but did admit to occasional homicidal ideation.  He 
denied any history of panic attacks.  Finally, he denied any 
auditory or visual hallucinations.  An interview with the 
veteran revealed that his affect was full and his mood 
anxious.  He was alert and oriented in all three spheres and 
his immediate and long-term memory was intact.  The veteran's 
judgment was evaluated as fair.  Because of his utilization 
of Percocet for phantom limb pain, the veteran was discharged 
from the program five days after his admission.  He was 
diagnosed with severe PTSD with rule out depression, rule out 
generalized anxiety disorder, opiate dependence and alcohol 
and marijuana abuse, both in remission.  The examiner 
assigned the veteran a GAF score of 35, estimating his 
highest score as 40 in the past year.  The examiner opined 
that his PTSD symptoms precluded him from employment.

During his January 1998 personal hearing, the veteran 
testified that he lived by himself and rarely went out, 
except to buy groceries and to attend counseling.  He had 
difficulty interacting with others and was unable to attend 
church because of the number of people there.  He was last 
employed full-time in 1977 and had had approximately 100 jobs 
since then.  His counselor at Vet Center also testified that 
she had been counseling him in individual and group therapy 
sessions two to four times a month since 1995.  This included 
at least one telephone conversation.  She believed the 
veteran had better anger management, but that his PTSD 
symptomatology was severe and precluded him from employment.

A February 1998 VA psychiatric examination report shows that 
the veteran complained of recurrent intrusive distressing 
recollections and recurrent distressing dreams of Vietnam.  
He reported having panic attacks 2 - 3 times a week.  He had 
difficulty falling asleep, poor concentration, hypervigilance 
and a startle response.  He avoided thoughts and activities 
associated with Vietnam and felt detached and estranged with 
a limited range of affect.  He denied any delusions or 
hallucinations or any impairment of his thought processes or 
communications.  The examiner found the veteran's orientation 
to person, place and time to be within normal limits as was 
his memory.  There was no indication of obsessive or 
ritualistic behavior.  The veteran was diagnosed with PTSD 
and assigned a GAF score of 60.

Received in October 1999 were records from the Social 
Security Administration.  These records addressed the 
veteran's various disabilities from 1980 to 1989.

A March 2000 VA psychiatric examination shows that the 
veteran complained of nightmares, flashbacks, sleep 
disturbance and continual feelings of being stressed out.  He 
also complained of panic attacks occurring 4 times a week.  
His hobbies included hunting, fishing, reading and watching 
television.  He was planning to attend a concert that evening 
with a friend.  The examiner observed that there was no 
evidence of any anxiety or psychomotor changes.  The veteran 
did not appear hypervigilant.  He had good rapport, eye 
contact and his affect was broad, cheerful and appropriate.  
His speech was spontaneous and fluent.  There was no evidence 
of delusions, perceptual disturbances, obsessions, 
compulsions, and suicidal or homicidal ideation.  He was 
oriented in all three spheres, his concentration was normal 
and spontaneous and his memory was intact.  He was diagnosed 
with chronic PTSD and given a GAF score of 60.  The examiner 
opined that his PTSD was unchanged from his previous 
examination.  The examiner noted that he had a good 
relationship with his siblings and children as well as a 
courteous relationship with his first wife and denied loss of 
impulse control unless provoked.  The examiner opined that 
his PTSD did not preclude him from all substantially gainful 
employment.  The examiner indicated that employment in a 
sedentary occupation was possible.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Under the general rating formula for mental disorders, a 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

The veteran has subjective complaints of sleep disturbance, 
irritability, panic attacks, flashbacks and social isolation.  
Although the October 1997 hospital discharge record indicates 
that his PTSD was severe and precluded him from employment, 
the vast preponderance of the evidence indicates no more than 
reduced reliability and productivity in his occupational and 
social impairment.  Despite the veteran's complaints of 
frequent panic attacks and social isolation, there is no 
objective medical evidence of obsessional rituals, neglect of 
personal appearance and hygiene or near-continuous panic and 
there is no impairment of speech or judgment.  Moreover, the 
evidence indicates that the veteran has close relationships 
with his siblings, children and friends.  Given this 
evidence, the Board cannot conclude that the veteran's 
disability picture more nearly approximates the criteria 
required for a 70 percent rating under Diagnostic Code 9411.  
38 C.F.R. § 4.7.  Therefore, the 50 percent rating is in 
order. 

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's PTSD has not 
necessitated frequent periods of hospitalization.  Moreover, 
the current evidence does not suggest that the PTSD has 
markedly interfered with his employability.  


ORDER

An increased evaluation for PTSD is denied.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals



 

